Citation Nr: 1440590	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  14-21 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to service connection for a back condition.

2. Entitlement to service connection for a right ankle condition.

3. Entitlement to service connection for a left ankle condition.

4. Entitlement to service connection for a right knee condition.

5. Entitlement to service connection for a left knee condition

6. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran had active duty service from September 1980 to October 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in New York, New York.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his June 2014 VA Form 9, the Veteran requested a Travel Board hearing before the Board at the RO. In a September 2014 statement from the Veteran's representative it was noted that the Veteran's request had not been honored. There is no evidence the Veteran has withdrawn such request.

In light of such circumstances, the Board concludes that there is an outstanding request for a Travel Board hearing; therefore, this matter should be remanded to schedule the Veteran for a Travel Board hearing.  See 38 C.F.R. §§ 20.703, 20.704, 20.1304(a) (2013).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before the Board at the RO. Appropriate notification should be given to the Veteran and his representative, if any, and such notification should be documented and associated with the claims folder.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



